     MICHAEL D. LONG
1    Attorney at Law
     California State Bar Number 149475
2    901 H Street, Suite 301
     Sacramento, CA 95814
3    Telephone: (916) 201-4188
     Facsimile: (916) 442-8299
4    Email:       mike.long.law@msn.com
5    Attorney for Defendant
     CURTIS SAWYER
6

7                                UNITED STATES DISTRICT COURT

8                  IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

9
                                              )   Case No.: 2:17-cr-00237-JAM
10   United States of America,                )
                                              )
11                 Plaintiff,                 )   ORDER TO FILE UNDER SEAL
                                              )   EXHIBIT B TO THE MOTION FOR
12          vs.                               )   COMPASSIONATE RELEASE
                                              )
13   CURTIS SAWYER.                           )
                                              )
14                 Defendant                  )
                                              )
15
                                              ORDER
16

17
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT EXHIBIT B

18   SHALL BE FILED UNDER SEAL.

19
     IT IS SO ORDERED.
20

21

22    Dated: May 12, 2021                    /s/ John A. Mendez
23
                                             THE HONORABLE JOHN A. MENDEZ
                                             UNITED STATES DISTRICT COURT JUDGE
24

25




                                              -1-
